 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectionsin the following voting groups of employees at the Em-ployers Weldon Spring, Missouri, plant, excluding from both groupsoffice clerical employees, laboratory personnel, powerplant employees,guards, watchmen, professional employees, and supervisors as definedin the Act.Group 1:All maintenance and construction electricians, their help-ers, andapprentices;Group 2:All production and maintenance employees, but exclud-ing electricians.If the employees in the electrician voting group vote for Local 1,they will be taken to have voted for separate representation, and theRegional Director conducting the election is instructed to issue acertification of representatives to Local 1 for a separate unit of elec-tricians, which the Board, in these circumstances, finds to be appro-priate for the purpose of collective bargaining.And, in that event,should a majority of the employees in the production and maintenancevoting group select a bargaining representative, the Regional Di-rector isinstructed to issue a certification of representatives to suchbargaining representative for a unit of production and maintenanceemployees, excluding electricians, which the Board in these circum-stances finds to be appropriate for purposes of collective bargaining.On the other hand, if a majority in the electrician voting group donot select Local 1, the ballots of the employees in the electrician votinggroup will be pooled with those of the employees in the productionand maintenance voting group.' If the employees in the pooled groupselect a bargaining representative, the Regional Director is instructedto issue acertification of representatives to such bargaining repre-sentative for a unit of production and maintenance employees, includ-ing electricians, which the Board in such circumstances finds to be anappropriate unit for the purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]' If the votes are pooled, they shall be tallied in the following manner : The votesfor Local 1 shall be counted asvalidvotes, but neither for nor against Local 6 or theIntervenor; all other votes are to be accorded their face value whether for or againstrepresentation by Local 6 or the Intervenor.Outboard Marine Corporation1andIndependent Marine andMachinistsAssociation,Petitioner.CaseNo. 13-RC-7303.October 7, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sinclair Kassoff, hearing3The name of the Employer appears as amended at the hearing.129 NLRB No. 32. OUTBOARD MARINE CORPORATION317officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.The Petitioner, which requests an election in a unit of employeesin the engine section of the Employer's marine engineering division,represented these employees prior to their transfer from another plantof the Employer. The Employer agrees that this is an appropriateunit.The Intervenor also agrees that this unit is appropriate exceptthat it would sever therefrom a unit of patternmakers, which it seeksto represent separately.The Employer and the Petitioner oppose theseverance of this unit.There are 39 employees in the engine sectionunit, and 4 patternmakers.The Employer manufactures outboard motors, motor scooters, lawnmowers, and other mechanical products at the plant here involvedwhich is located at Waukegan, Illinois.Due to a corporate reorgani-zation in January 1960, the employees in the unit claimed by thePetitioner were transferred from another division of the Employer,also located in Waukegan, to a newly established engineering divisionwhich designs, develops, and tests the outboard motors produced atvarious plants of the Employer.The Petitioner, which representedthese employees for about 25 years prior to the transfer, filed anunfair labor practice charge against the Employer when it refusedto recognize the Petitioner as their representative after the transfer.A complaint was issued, but the parties subsequently agreed to holdan election, and the complaint was withdrawn.The Petitioner filedits petition pursuant to this agreement.The four patternmakers manufacture, alter, and repair woodenpatterns and core boxes.They work in a pattern shop which isphysically separated by walls from the other departments.Theyperform only patternmaking functions, are supervised by a foremanwho is a skilled patternmaker and who supervises no other employees,and do not interchange with other employees. They receive the high-est hourly wage rate of the 39 employees here involved.While the'Patterns \iakers League of North America, Chicago Association,herein called theInter%error, intervened on the basis of a showingof interest. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer maintains no formal apprenticeship program, the recordshows that one of the patternmakers has had a total of almost 40years' experience, and another has had 5 years' experience in this craftwith the Employer.There is no indication that the other two em-ployees do not possess equivalent skill and training in the pattern-making craft.None of the parties disputed the craft status of thepatternmakers.While the Employer and the Petitioner opposedseverance of the patternmakers, they did so on the basis only of thebargaining history and the terms of the settlement agreement pro-viding for an election in the historical unit. It is clear, however,that these factors cannot preclude the Board from finding a craft unitappropriate herein.'Moreover by the elections herein, the Boardis not precluding the Petitioner from obtaining representation in theunit covered by the settlement agreement, should the employees sodesire.In view of the foregoing, and the record as a whole, we find thatthe patternmakers are craftsmen who may constitute a separate ap-propriate unit if they so desire.'The Intervenor has traditionallyrepresented employees in the patternmakers' craft.In view of our determination that the patternmakers may constitutea separate craft unit if they so desire, we shall make no final unitdetermination at this time but shall direct separate elections in thefollowing voting groups of employees in the Employer's engineeringdivision,Waukegan, Illinois :A. All patternmakers, excluding all other employees, office clericalemployees, guards, and supervisors as defined in the Act.B. All experimental mechanics, experimental parts mechanics, tool-makers, machinists, stock chasers, and janitors, excluding all pattern-makers, rate setters, metal polishers, office clerical employees, technicalemployees, professional employees, guards, and supervisors as definedin the Act.'If a majority of the employees in voting group A vote for theIntervenor, they will be taken to have indicated their desire to con-stitute a separate appropriate unit, and the Regional Director con-ducting the election directed herein is instructed to issue a certificateof representatives to the Intervenor for such unit which the Board,under such circumstances, finds to be appropriate for collective bar-gaining. In that event, if a majority of the employees in voting groupB select the Petitioner, the Regional Director is instructed to issue3 See Section 9(b) (2) of the Act;American Potash&Chemical Corporation,107 NLRB1418;Southern Paperboard Corporation,112 NLRB 302;Vickers, Incorporated,122NLRB 1554 SeeGeneralMotors Corporation,ChevroletMotor Division,Tonawanda FoundryPlant, Tonawanda, New York,111 NLRB 841, 844-845.5 Except as indicated with regard to the patternmakers, the parties stipulated to the-composition of this voting group. FOREIGN CAR CENTER, INC.319a certification of representatives to the Petitioner for such unit, whichthe Board, under the circumstances, finds to be appropriate for pur-poses of collective bargaining.However, if a majority of the employees in voting group A do notvote for the Intervenor, such group appropriately will be includedin the same unit with the employees in voting group B, and their voteswill be pooled with those in voting group B.e If a majority of theemployees in the pooled group select the Petitioner, the RegionalDirector is instructed to issue a certification of representatives to thePetitioner for the pooled group which the Board in such circumstancesfinds to be an appropriate unit for purposes of collective bargaining.[Recommendations omitted from publication.]"If the votes are pooled,they are to be tallied in the following manner:The votesfor the Intervenor shall be counted as valid votes but neither for nor against the Peti-tioner, all other votes are to be accorded their face value,whether for the Petitioner orfor no union.Foreign Car Center,Inc., formerly Bob Snead,Inc.andMachin-istsLodge695,International Association of Machinists, AFL-CIO.Case No. 19-CA-1948.October 7, 1960DECISION AND ORDEROn May 3,1960,at the close of the hearing in the above-entitledproceeding,Trial Examiner Wallace E. Royster,en bane,granted theRespondent'smotion to dismiss the complaint.The complaint, asdismissed,alleged that the Respondent,by disavowingits contractwith the Unionin midterm and thereafter refusing to recognize theUnion as the exclusive bargaining representative,refused to bargainin violation of Section 8(a) (5) and(1) of the Act.The factsare as follows : On or about December 9, 1958, Bob Snead,Inc., signed an exclusive bargaining contractwith the Union,coveringseveral classifications of mechanics,to rununtil June 1961.Althoughformerly employing at least two mechanics,at the time this contractwas executed and continuing until the date of the hearing herein, BobSnead,Inc., and its successor,Foreign Car Center,Inc., employedonly one mechanic.In December 1959,Oliver Beatty, sales manager for Bob Snead,Inc., informed a union representative that a new corporation, For-eign Car Center,Inc., would take over the operations of Bob Snead,Inc., andthatForeign Car Center, Inc., would not be bound by theUnion's existing contract with Bob Snead, Inc.On January 4, 1960,Beatty became the president and a minoritystockholder of Foreign Car Center,Inc.Thereafter,the new cor-129 NLRB No. 36.